EXHIBIT 10.3

 

LOGO [g483731q.jpg]

October 29, 2017

Mr. Andrew E. Watt

[Address]    

Capella Education Company (“Capella”) has entered into an Agreement and Plan of
Merger (the Merger Agreement) pursuant to which a wholly owned subsidiary of
Strayer Education, Inc. (“Strayer”) will merge with and into Capella pursuant to
which Capella will become a wholly owned subsidiary of Strayer. In connection
with the merger contemplated by the Merger Agreement (the Merger), you will be
offered to continue your employment as a Continuing Employee under the Merger
Agreement. This letter agreement reflects certain understandings and agreements
regarding certain of the terms of your employment as a Continuing Employee.

You understand and agree that your job responsibilities with the combined
company resulting from the Merger are expected to be substantially the same as
your current job responsibilities and will not constitute a material reduction
in your job responsibilities as a Continuing Employee. You agree to remain
employed as a Continuing Employee, notwithstanding any changes that may be made
to your job responsibilities, for a period of at least eighteen months following
the closing of the Merger (the Closing), and you waive any rights you may have
to resign for Good Reason and to receive benefits under the Capella Senior
Executive Severance Plan, as amended (the Plan), as a result of any reduction in
your job responsibilities. For the sake of clarity, nothing in this letter
agreement changes your eligibility for benefits under the Plan if you experience
a material diminution of your base compensation or a reassignment of your
principal place of work, without your consent, to a location more than 50 miles
from your principal place of work.

In exchange for your commitment to remain employed as a Continuing Employee for
eighteen months following the Closing, and as further inducement to you to
remain employed, you will be eligible for severance benefits comparable to the
benefits under the Plan under certain circumstances. If you remain employed for
the period from the date of the Closing through the date that is eighteen months
following the date of the Closing, you will be entitled to voluntarily resign
from your employment other than for Good Reason, effective at any time from the
date that is eighteen months following Closing until the second annual
anniversary of the date of Closing and, in connection with such resignation,
receive benefits equal to the benefits that you would have been entitled to
receive under Section IV of the Plan (as the Plan is in effect on the date of
this letter agreement) if you had terminated your employment for Good Reason
under the Plan, subject to you fulfilling all of the same terms, conditions and
requirements for receipt of benefits under the Plan, including without
limitation the requirement that you timely sign and not revoke a release of
claims and the time and form of any severance payments. No benefits will be
payable under this letter agreement for any termination of your employment
following the second annual anniversary of the Closing.

Nothing in this letter agreement is intended to amend the Plan or your
participation in it. The benefit described in the previous paragraph is intended
to be an additional benefit available to you in the event your employment
terminates under circumstances that would not otherwise qualify you for a
benefit under the Plan during the period described above. Under no circumstances
will you be eligible to collect benefits under both this letter agreement and
under the Plan, since the qualifying events for benefits under the Plan and
under this letter agreement are mutually exclusive.



--------------------------------------------------------------------------------

Mr. Andrew E. Watt

October 29, 2017

Page 2

 

This letter agreement is intended to comply with section 409A of the Internal
Revenue Code of 1986, as amended (the Code) and its corresponding regulations,
and payments may only be made under this letter agreement upon an event and in a
manner permitted by section 409A of the Code, to the extent applicable. If
required by section 409A of the Code, if you are considered a “specified
employee” for purposes of section 409A of the Code and if payment of any amounts
under this letter agreement is required to be delayed for a period of six months
after separation from service pursuant to section 409A of the Code, payment of
such amounts shall be delayed as required by section 409A of the Code, and the
accumulated amounts shall be paid in a lump sum payment within ten days after
the end of the six-month period. All payments to be made upon a termination of
employment under this letter agreement may only be made upon a “separation from
service” under section 409A of the Code. In no event may you, directly or
indirectly, designate the calendar year of a payment. Notwithstanding any
provision of this letter agreement to the contrary, in no event shall the timing
of your execution of a release of claims, directly or indirectly, result in you
designating the calendar year of payment of any amounts of deferred compensation
subject to section 409A of the Code, and if a payment that is subject to
execution of a release could be made in more than one taxable year, payment
shall be made in the later taxable year.

This letter agreement does not modify the at-will employment relationship
between you and Capella before the Closing, or between you and Strayer after the
Closing. Each of Capella and Strayer, as applicable, retain the right to
terminate your employment, with or without notice, at any time and for any
lawful reason or no reason.

All matters relating to the interpretation and enforcement of this letter
agreement will be governed by the laws of the State of Minnesota. This letter
agreement may not be assigned by you.

This letter agreement contains the entire agreement and understanding between
you and Capella and Strayer with respect to the matters discussed herein. This
letter agreement may not be modified or amended except in a written amendment
signed by you and an authorized representative of Capella before the Closing or
an authorized representative of Strayer after the Closing.

Sincerely,

/s/ J. Kevin Gilligan

J. Kevin Gilligan

Chief Executive Officer

Acknowledgment and Acceptance:

By signing below, I accept and agree to the terms and conditions of this letter
agreement as set forth above.

 

Employee Signature:

  

/s/ Andrew E. Watt

  

Date: October 29, 2017

 

LOGO [g483731g1030055146333.jpg]

 